Citation Nr: 1723427	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-21 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2017, the Veteran testified at a video conference Board hearing before the undersigned at the Columbia RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Initially, the Board observes that the Veteran's service treatment records appear to be incomplete.  While the Veteran's claims file contains his March 1984 enlistment examination, his separation examination is absent.  This examination appears to be relevant to the Veteran's claim because it relates to whether the Veteran's back injury sustained during service was noted at the time of separation from service.  Thus, the AOJ should attempt to obtain all outstanding service treatment records from the Veteran's active service.

During his January 2017 video conference hearing before the Board, the Veteran testified that he received treatment in 1987, shortly after separation from service, from the Washington, DC VA Medical Center.  These VA treatment records could not be located in the Veteran's claims file, nor does it appear that VA attempted to obtain them.  The records appear relevant to the Veteran's claim because they relate to whether the Veteran's back injury sustained during service persisted beyond separation from service.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Further, the Veteran underwent a VA examination for his back in April 2011.  The VA examiner's conclusion that the Veteran's mechanical low back pain sustained during service resolved after service and was unrelated to the Veteran's current back disability relied on an incomplete claims file.  The examiner did not have access to the Veteran's separation examination or the Washington, DC VA Medical Center records when conducting the examination.  A new VA examination, therefore, is necessary to adjudicate the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); See McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding service treatment records for the Veteran's active service, including his separation examination.  

2. With any necessary identification of sources and authorization by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, including treatment records from the Washington, DC VA Medical Center.  Copies of any outstanding VA treatment records should be added to the Veteran's electronic claims file.

3. Thereafter, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed back disability.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination and this review should be acknowledged in the report.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following: 

a. Consider whether the evidence shows the presence of a back disability any time since the Veteran filed his claim in February 2011.

b. To the extent that the Veteran has shown a back disability at any time since February 2011, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's back disability is etiologically related to the Veteran's active service.

c. To the extent that the Veteran has shown a back disability at any time since February 2011, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's back disability was (1) proximately due to, (2) the result of, or (3) aggravated by a service-connected disability, to include specifically the Veteran's service-connected right knee degenerative joint disease.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4. After completing all indicated development, the AOJ should readjudicate the Veteran's claim.  If the benefits sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

